Mr. Justice Van Orsdel
delivered the opinion of the Court:
We think that under the contract plaintiff was employed from year to year. His employment could only be terminated by two months’ notice prior to the expiration of any year. This method of terminating the contract was open to defendants at the end of the first year had it been adopted, but, failing to avail themselves of this privilege, they were bound to continue the employment for another year, or abide the consequences.
The method of arriving at the verdict was right, and, though the trial judge reached his conclusion, as expressed in his instructions to the jury, from a slightly different construction of the contract than that here announced, the result is the same.
The .judgment, therefore, is affirmed with costs.

Affirmed.